Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schiffmann et al (7926233).
Schiffmann (figure 6) shows an improved exterior wall panel apparatus, comprising: a sheathing (36), said sheathing comprising a fiberglass (par 65) ballistic armor plate material (it is unclear yet what constitute ballistic armor plate and the reference part 36 can function as claimed), said sheathing configured in various shapes and sizes such that said sheathing has a height and width that are substantially greater than its depth, said sheathing having a front sheathing side and a back sheathing side; said front sheathing side comprising an exterior wall(the exterior surface) a plurality of vertical studs (23), said plurality of vertical studs comprising fiberglass material (par 73, 77), said plurality of vertical studs having a length that is substantially greater than its width and depth, said plurality of vertical studs having a front stud side and a back stud side; a two part epoxy, said epoxy (par 160, 177) located between the back sheathing side and the front stud side of the plurality of vertical studs, such that the combination of said sheathing, said plurality of vertical studs and said epoxy creates a sealed unit which can be used an exterior wall panel for a residential or commercial building.
Per claim 5, Schiffmann further shows the plurality of vertical studs are approximately the same as the length of said sheathing.
Per claims 6-8, Schiffmann further shows connector (24 top) comprising at least one c-channel connector, wherein the at least one c- channel connector is positioned at a head of said exterior wall panel apparatus, wherein the at least one c- channel connector is positioned at a sill(24 bottom) of said exterior wall panel apparatus.
Per claim 9, Schiffmann (figures 7-8) further shows a continuous air gap is provided along the head of said exterior wall panel apparatus thereby providing a means for air to flow up through the ventilation air gap (per parts 123, 130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 14-18 are is is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiffmann in view of Bolin (2014/0069050) and (Hauber (2011/0297310) or Harrison (2019/0270675)).
Schiffmann shows all the claimed structural limitations except for the step of providing a construction table comprising scoring arms for accepting and securing a sheathing in the construction process of the wall panel.
Bolin discloses various well known methods of constructing wall panel including the step of providing a construction table ( par. 50-51) with scoring arms (the press device).
Harrison (par 46) teaches flipping the panel in order to allow the panel to dry on both sides. 
Hauber (par 44) discloses flipping the panel on a table(54) in order to work on the bottom surface of the panel.
It would have been obvious to one having ordinary skill in the art before the effective fling date of the invention to modify Schiffmann’s construction method steps to include the well-known method steps disclosed by Bolin to arrive at the claimed method steps since the claimed method steps would have been the obvious method steps of constructing Schiffmann’s wall panel apparatus with the combined teachings of Schiffmann and Bolin’s method of construction of panels, and having the panels flipped by a flipping table as taught by either Harrison/Hauber would enable the panels to be worked on or dried on both sides. since the claimed method steps would have been the obvious method steps of constructing Schiffmann’s wall panel apparatus with the combined teachings of Schiffmann and Bolin’s method of construction of panels.

Response to Arguments

Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
With respect to applicant stating the reference not showing “ ballistic armor plate material”, examiner respectfully disagreed.  The reference shows the sheathing being made of reinforced polymeric layers that cannot withstand strong lateral forces (col 11 lines 42-48).  It is unclear from the claimed limitations what material would make up the “ ballistic armor plate material”.  it is also unclear what speed/force the ballistics have, upon impacting on the sheathing.  The Schiffmann’s sheathing certainly can function as an armor plate for a low speed/impact force of a ballistic as needed.  The reference thus shows the claimed “ballistic armor plate material”.  
With respect to applicant stating the “ballistic armor plate material” being made of “generally constructed glass reinforcement…in a proprietary resin matrix….aramid fibers or aromatic polyamide….cargo containers…”, examiner respectfully states that the claims lack specificity to the material presented in the remarks.  The specific materials are not claimed.  It is noted that the features upon which applicant relies (i.e., [) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are thus reasonably broadly interpreted as set forth above.
With respect to unexpected results and tests mentioned in the remarks, the reference shows the claimed structural limitation and able to function as claimed.  the claimed structural limitations are thus properly rejected under a 102 rejection and is hereby maintained.
With respect to claims 10, 14-18, the references as set forth above shows all the claimed method steps including the newly added step of “construction table capable of flipping….”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different panel manufacturing methods.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/18/2022